EXHIBIT 10.51
(RESEARCH TECHNOLOGY, INC. LOGO) [c74262c7426201.gif]
AMENDED AND RESTATED
MANAGEMENT EMPLOYMENT AGREEMENT
The following agreement (hereinafter known as “Agreement”) is hereby entered
into on June 17, 2008 between Steven M. Eisenstein (hereinafter known as
“Employee”) and eResearchTechnology, Inc. (together with its affiliated
corporations hereinafter known as the “Company”), a Delaware corporation having
its principal offices at 30 S. 17th Street, Philadelphia, PA 19103.

1.   DUTIES AND RESPONSIBILITIES       Employee agrees to hold the position of
Vice President, interim Chief Financial Officer, Secretary and Corporate
Controller and shall report to the President and Chief Executive Officer;
provided, however, that at such time as the Company hires a permanent Chief
Financial Officer other than the Employee, Employee’s position shall revert to
Vice President and Corporate Controller and he shall report to the Chief
Financial Officer.   2.   BEST EFFORTS       Employee agrees to devote his/her
best efforts to his/her employment with the Company, on a full-time (no less
than 40 hours/week) basis. He/She further agrees not to use the facilities,
personnel or property of the Company for private business benefit.   3.  
ETHICAL CONDUCT       Employee will conduct his or her self in a professional
and ethical manner at all times and will comply with all company policies as
well as all State and Federal regulations and laws as they may apply to the
services, products, and business of the Company.   4.   TERM OF THE AGREEMENT  
    This Agreement will be effective upon full execution and will continue year
to year unless terminated.

 

 



--------------------------------------------------------------------------------



 



5.   COMPENSATION

  a.   Salary shall be $150,000/year payable in equal installments as per the
company’s payroll policy. Salary shall be considered on an annual basis and
adjusted based on performance.

  b.   Benefits shall be the standard benefits of the Company, as they shall
exist from time to time.

  c.   This position qualifies for the Executive Bonus Plan of the Company. For
2008, the Employee’s bonus target is 25% of his/her base salary if the Company
meets its Board approved objectives for the year, and may be increased or
decreased based on performance as per the 2008 bonus plan. The Employee will
also be eligible to participate in the Executive Bonus Plan each year thereafter
for the life of the Agreement at a level to be determined by the Compensation
Committee of the Company’s Board of Directors.

  d.   Employee will be entitled to a special bonus in an amount up to $25,000,
payable upon the earlier of (i) the Company’s appointment of a permanent Chief
Financial Officer or (ii) the date on which the Company’s Report on Form 10-Q
for the Fiscal Quarter Ended June 30, 2008 is filed with the Securities and
Exchange Commission (the “SEC”), and a second special bonus in an amount up to
$25,000 payable on the date on which the Company’s Report on Form 10-Q for the
Fiscal Quarter Ended September 30, 2008 is filed with SEC if the Company has not
appointed a permanent Chief Financial Officer by such date. The amount of any
such special bonus payable to Employee will be determined by the Company’s
President and Chief Executive Officer based on the extent to which Employee, in
the discretion of the Company’s President and Chief Executive Officer, achieves
the following performance goals: (A) timely filing of all reports required to be
filed by the Company with the SEC; (B) timely completion of each material item
required to be completed in connection with closing the Company’s books for a
fiscal quarter; and (C) successful progress toward the integration of financial
reporting and financial statement preparation for the Company and Covance
Cardiac Safety Services, Inc. Any bonus payable pursuant to this Section 5(d)
will be paid in a lump sum, subject to applicable withholding, within ten days
after the bonus becomes payable.

  e.   Employee is being granted incentive options to purchase 5,000 shares of
the Company’s Common Stock on the date hereof, with an exercise price equal to
the closing price of such Common Stock on the date hereof, with such options to
vest in four equal consecutive annual installments commencing on the first
anniversary hereof, all in accordance with the terms of the Company’s Amended
and Restated 2003 Equity Incenetive Plan.

 

2



--------------------------------------------------------------------------------



 



6.   NON-DISCLOSURE       Employee acknowledges that employment with the Company
requires him/her to have access to confidential information and material
belonging to the Company, including customer lists, contracts, proposals,
operating procedures, trade secrets and business methods and systems, which have
been developed at great expense by the Company and which Employee recognizes to
be unique assets of the Company’s business. Upon termination of employment for
any reason, Employee agrees to return to the Company any such confidential
information and material in his possession with no copies thereof retained.
Employee further agrees, whether during employment with the Company or any time
after the termination thereof (regardless of the reason for such termination),
he/she will not disclose nor use in any manner, any confidential or proprietary
material relating to the business, operations, or prospects of the Company
except as authorized in writing by the Company or required during the
performance of his/her duties.

7.   BUSINESS INTERFERENCE; NONCOMPETITION

  a.   During employment with the Company and for a period of one year (the
“Restrictive Period”) thereafter (regardless of the reason for termination)
Employee agrees he/she will not, directly or indirectly, in any way for his/her
own account, as employee, stockholder, partner, or otherwise, or for the account
of any other person, corporation, or entity: (i) request or cause any of the
Company’s suppliers, customers or vendors to cancel or terminate any existing or
continuing business relationship with the Company; (ii) solicit, entice,
persuade, induce, request or otherwise cause any employee, officer or agent of
the Company to refrain from rendering services to the Company or to terminate
his/her relationship, contractual or otherwise, with the Company; or
(iii) induce or attempt to influence any customer or vendor to cease or refrain
from doing business or to decline to do business with the Company or any of its
affiliated distributors or vendors.

  b.   The Employee agrees that, during the Restrictive Period, the Employee
will not, directly or indirectly, accept employment with, provide services to or
consult with, or establish or acquire any interest in, any business, firm,
person, partnership, corporation or other entity which engages in any business
or activity that is the same as or competitive with the business conducted by
the Company in any state of the United States of America and in any foreign
country in which any customer to whom the Company is providing services or
technology is located.

8.   FORFEITURE FOR BREACH; INJUNCTIVE RELIEF

  a.   Any breach of the covenants made in Sections 6 and 7 hereof shall result
in the forfeiture of the Employee’s right to any and all payments which may be
required to be made under this Agreement following such breach and shall relieve
the Company of any obligation to make such payments.

  b.   The Employee acknowledges that his/her compliance with the covenants in
Sections 6 and 7 hereof is necessary to protect the good will and other
proprietary interests of the Company and that, in the event of any violation by
the Employee of the provisions of Section 6 or 7 hereof, the Company will
sustain serious, irreparable and substantial harm to its business, the extent of
which will be difficult to determine and impossible to remedy by an action at
law for money damages. Accordingly, the Employee agrees that, in the event of
such violation or threatened violation by the Employee, the Company shall be
entitled to an injunction before trial from any court of competent jurisdiction
as a matter of course and upon the posting of not more than a nominal bond in
addition to all such other legal and equitable remedies as may be available to
the Company.

 

3



--------------------------------------------------------------------------------



 



  c.   The rights and remedies of the Company as provided in this Section 8
shall be cumulative and concurrent and may be pursued separately, successively
or together against Employee, at the sole discretion of the Company, and may be
exercised as often as occasion therefor shall arise. The failure to exercise any
right or remedy shall in no event be construed as a waiver or release thereof.

  d.   The Employee agrees to reimburse the Company for any expenses incurred by
it in enforcing the provisions of Sections 6 and 7 hereof if the Company
prevails in that enforcement.

9.   INVENTIONS       Employee agrees to promptly disclose to the Company each
discovery, improvement, or invention conceived, made, or reduced to practice
(whether during working hours or otherwise) during the term of employment.
Employee agrees to grant to the Company the entire interest in all of such
discoveries, improvements, and inventions and to sign all patent/copyright
applications or other documents needed to implement the provisions of this
paragraph without additional consideration. Employee further agrees that all
works of authorship subject to statutory copyright protection developed jointly
or solely, while employed, shall be considered a work made for hire and any
copyright thereon shall belong to the Company. Any invention, discovery or
improvement conceived, made or disclosed during the one year period following
the termination of employment with the Company shall be deemed to have been
made, conceived or discovered during employment with the Company.       Employee
acknowledges any discoveries, improvements and other inventions made prior to
the date of initial employment with the Company or the date hereof, which have
not been filed in the United States Patent Office, are attached on Exhibit A,
which shall be executed by both the Employee and the Company.   10.   NO CURRENT
CONFLICT       Employee hereby assures the Company that he/she is not currently
restricted by any existing employment or non-compete agreement that would
conflict with the terms of this Agreement.

 

4



--------------------------------------------------------------------------------



 



11.   TERM; TERMINATION AND TERMINATION BENEFITS

  a.   Employment is “at will” which means that either the Company or Employee
may terminate at any time, with or without cause or good reason, upon written
notice given at least 30 days prior to termination.

  b.   This Agreement shall terminate upon the death of the Employee. In
addition, if, as a result of a mental or physical condition which, in the
reasonable opinion of a medical doctor selected by the Company’s Board of
Directors, can be expected to be permanent or to be of an indefinite duration
and which renders the Employee unable to carry out the job responsibilities held
by, or the tasks assigned to, the Employee immediately prior to the time the
disabling condition was incurred, or which entitles the Employee to receive
disability payments under any long-term disability insurance policy which covers
the Employee for which the premiums are reimbursed by the Company (a
“Disability”), the Employee shall have been absent from his/her duties hereunder
on a full-time basis for 120 consecutive days, or 180 days during any twelve
month period, and within thirty (30) days after written notice (which may occur
before or after the end of such 120 or 180 day period) by the Company to
Employee of the Company’s intent to terminate the Employee’s employment by
reason of such Disability, the Employee shall not have returned to the
performance of his/her duties hereunder, the Employee’s employment hereunder
shall, without further notice, terminate at the end of said thirty-day notice.

  c.   The Company may also terminate the Employee’s employment under this
Agreement for Cause. For purposes of this Agreement the Company shall have
“Cause” to terminate the Employee’s employment if the Employee, in the
reasonable judgment of the Company, (i) fails to perform any reasonable
directive of the Company that may be given from time to time for the conduct of
the Company’s business; (ii) materially breaches any of his/her commitments,
duties or obligations under this Agreement; (iii) embezzles or converts to
his/her own use any funds of the Company or any business opportunity of the
Company; (iv) destroys or converts to his/her own use any property of the
Company, without the Company’s consent; (v) is convicted of, or indicted for, or
enters a guilty plea or plea of no contest with respect to, a felony; (vi) is
adjudicated an incompetent or (vii) violates any federal, state, local or other
law applicable to the business of the Company or engages in any conduct which,
in the reasonable judgment of the Company, is injurious to the business or
interests of the Company. The Company must give the Employee written notice of
the Employee’s breach under sections 11.c.(i.), 11.c.(ii) and 11.c.(vii) and an
opportunity to cure within fifteen (15) days of such written notice. If the
Employee fails to cure, the Company may terminate the Employee for Cause and
shall give notice of termination to the Employee as required under Section 11.a.

  d.   Upon any termination of this Agreement, the Company shall have no further
obligation to Employee other than for annual salary and bonus earned through the
date of termination, and no severance pay or other benefits of any kind shall be
payable; provided, however, that in the event the Company terminates this
Agreement other than for Cause or as a result of the death or Disability of the
Employee, the Company shall provide to the Employee (i) severance equal to 25%
of his/her then-current annual salary and applicable prorated bonus, based on
100% performance, payable in one lump sum in accordance with the Company’s
policy and (ii) continuation of Benefits (as hereafter defined), subject to
applicable benefit plan provisions, for three months.

  e.   The term “Benefits” as utilized in this Section 11, shall mean standard
health, dental, disability, life and accident insurance benefits, all of which
are subject to any applicable premium co-pay, and car allowance.

 

5



--------------------------------------------------------------------------------



 



12.   MISCELLANEOUS

  a.   This Agreement and any disputes arising herefrom shall be governed by
Pennsylvania law.

  b.   In the event that any provision of this Agreement is held to be invalid
or unenforceable for any reason, including without limitation the geographic or
business scope or duration thereof, this Agreement shall be construed as if such
provision had been more narrowly drawn so as not to be invalid or unenforceable.

  c.   This Agreement supersedes all prior agreements, arrangements, and
understandings, written or oral, relating to the subject matter, including
without limiting the generality of the foregoing the Agreement dated May 23,
2005 between Employee and the Company, which is being amended and restated
hereby.

  d.   The failure of either party at any time or times to require performance
of any provision hereof shall in no way affect the right at a later time to
enforce the same. No waiver by either party of any condition or of the breach by
the other of any term or covenant contained in this Agreement shall be effective
unless in writing and signed by the aggrieved party. A waiver by a party hereto
in any one or more instances shall not be deemed or construed as a further or
continuing waiver of any such condition or breach or a waiver of any other
condition, or of the breach of any other term or covenant set forth in this
Agreement.

  e.   Any notice required or permitted to be given under this Agreement shall
be in writing and shall be deemed to have been given when delivered in person,
sent by certified mail, postage prepaid, or delivered by a nationally recognized
overnight delivery service addressed, if to the Company at 30 S. 17th Street,
8th Floor, Philadelphia, PA 19103 Attn: President and if to the Employee, at the
address of his/her personal residence as maintained in the Company’s records.

 

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement
the day and year first above written.

                  For Employee:       For the Company:    
 
               
/s/ Steven M. Eisenstein
      By:   /s/ Michael J. McKelvey    
 
Steven M. Eisenstein
         
 
Michael J. McKelvey,
     President and Chief Executive Officer    

 

7